t c memo united_states tax_court ivor f and debra a benci-woodward et al petitioners v commissioner of internal revenue respondent docket nos filed date in these consolidated cases r determined deficiencies in ps' federal income taxes for their taxable_year due to their failure to include in gross_income certain punitive_damages and interest arising out of a state court lawsuit ps now concede that all amounts received as punitive_damages plus interest are includable in gross_income as determined by r see 519_us_79 r allowed ps miscellaneous_itemized_deductions for legal fees and costs attributable to their punitive_damages awards pursuant to sec_67 i r c however in computing ps' alternative_minimum_tax amt adjustments r disallowed their miscellaneous_itemized_deductions pursuant to sec_56 sec_1 cases of the following petitioners are consolidated herewith laurentz j and barbara mangum docket no and jose and dianne m ragatz docket no held ps' deductions for legal expenses attributable to punitive_damages are miscellaneous_itemized_deductions deductible to the extent they exceed percent of adjusted_gross_income sec_67 i r c sec_1_67-1t temporary income_tax regs fed reg date held further miscellaneous_itemized_deductions for legal expenses related to punitive damage awards are not allowed for purposes of calculating amt sec_56 i r c 72_f3d_938 1st cir affg tcmemo_1995_51 applied held further ps' gross_income includes their punitive damage awards unreduced by attorney's_fees and costs 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 distinguished philip garrett panitz for petitioners mark a weiner for respondent memorandum opinion nims judge in these consolidated cases respondent determined the following deficiencies with respect to the federal income taxes of petitioners ivor f and debra a benci-woodward the benci-woodwards laurentz j and barbara mangum the mangums and jose and dianne m ragatz the ragatzes docket no the benci-woodwards year deficiency dollar_figure docket no the mangums deficiency dollar_figure docket no the ragatzes deficiency dollar_figure year year unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions by petitioners the issues remaining for decision are whether legal expenses attributable to petitioners' receipt of punitive_damages constitute miscellaneous_itemized_deductions within the meaning of sec_67 if so whether such deductions are subject_to disallowance for purposes of computing petitioners' alternative_minimum_tax amt liability and whether attorney's_fees and costs may be excluded from gross_income under the facts of this case these cases were submitted fully stipulated the petitioners resided in california at the time they filed their petitions background ivor f benci-woodward benci-woodward laurentz j mangum mangum and jose ragatz ragatz collectively referred to herein as the plaintiffs filed a lawsuit lawsuit against dayton-hudson inc dayton-hudson and dana pereau pereau collectively referred to herein as the defendants plaintiffs brought the following causes of action among others against the defendants false imprisonment fraud defamation intentional infliction of emotional distress wrongful discharge and breach of contract in connection with the lawsuit benci-woodward mangum and ragatz each entered into a retainer agreement agreement with john h howard an attorney which empowered him to handle any and all legal proceedings arising out of said incidents and further provided among other things that client agrees to pay attorney for services a sum equal to forty percent of any amounts received or recovered in this matter on behalf of client attorney may retain his share out of the amount finally collected by settlement or judgment herein termed recovery in full for the services and any advanced costs attorney is given a first lien and assignment on any recovery however procured to the extent of this contract and such amounts may be retained therefrom attorney is given a further lien and assignment on any sums recovered herein for fees incurred for all legal work performed for client whatsoever and such amounts shall be in addition to the contingent_fee and costs provided for in this agreement a jury trial was held before judge melinda a johnson of the superior court of california county of ventura on date verdict was entered on date in addition to awards for compensatory_damages each plaintiff was awarded punitive_damages in the amount of dollar_figure plus interest from dayton-hudson furthermore ragatz and mangum were each awarded punitive_damages in the amount of dollar_figure from pereau plus interest and benci-woodward was awarded dollar_figure in punitive_damages plus interest from pereau dayton-hudson paid its portion of both the compensatory and punitive damage awards in full to howard's trust account according to a breakdown dated date supplied by howard to benci-woodward the latter was entitled to receive a net combined amount from dayton-hudson and pereau of dollar_figure consisting of judgment amounts interest and costs paid_by dayton-hudson less attorney's_fees and certain costs advanced by howard and another the dollar_figure was disbursed by howard to benci-woodward out of the trust account according to a breakdown dated date supplied by howard to ragatz the latter was entitled to receive a net combined amount from dayton-hudson and pereau of dollar_figure consisting of judgment amounts interest and costs paid_by dayton-hudson less attorney's_fees costs advanced by howard and certain other miscellaneous items the dollar_figure was disbursed by howard to ragatz out of the trust account the details of the disbursement to mangum are not in the record petitioners did not report their punitive_damages awards as taxable_income on their respective tax returns although the benci-woodwards and the mangums disclosed the awards on their returns in addition petitioners did not report in full their interest on punitive_damages on their respective returns respondent timely issued notices of deficiency to petitioners among other adjustments respondent determined that punitive_damages and related interest were fully includable in petitioners' gross_income pursuant to sec_61 petitioners have since conceded that their punitive_damages and related interest are includable in gross_income in the amounts determined by respondent see 519_us_79 respondent also determined that the benci-woodwards the mangums and the ragatzes were entitled to miscellaneous_itemized_deductions subject_to the 2-percent floor provided by sec_67 for attorney's_fees and costs attributable to the punitive_damages awards in the amounts of dollar_figure dollar_figure and dollar_figure respectively however for amt purposes respondent disallowed petitioners' miscellaneous_itemized_deductions for legal fees completely and determined amt liability for the benci-woodwards the mangums and the ragatzes in the respective amounts of dollar_figure dollar_figure and dollar_figure howard reported on schedule c profit or loss from business sole_proprietorship attached to his individual tax_return as gross_receipts from his legal practice all of the attorney's_fees he received from plaintiffs discussion the dispute here concerns the appropriate treatment for the legal fees and costs attributable to punitive_damages that the plaintiffs incurred in pursuing their lawsuit against the defendants sec_67 imposes a 2-percent floor on the miscellaneous_itemized_deductions of individuals for all taxable years beginning after date in other words miscellaneous_itemized_deductions may be taken only to the extent that they exceed percent of an individual taxpayer's adjusted_gross_income miscellaneous_itemized_deductions are defined in sec_67 as those itemized_deductions that are not specifically enumerated therein legal expenses related to the production_or_collection_of_income and thereby deductible under sec_212 as here are not specifically enumerated in sec_67 petitioners argue that congress never intended legal expenses attributable to punitive_damages to fall within the category of miscellaneous_itemized_deductions in that connection petitioners maintain that since punitive damage awards were not definitively determined to be taxable until recently there was no prior need for a determination that attorney fees should be allowed as an itemized_deduction excluded from the miscellaneous itemized_deduction catch-all of sec_67 petitioners cite no authority in support of their proposition and their argument is in fact untenable the treatment of legal expenses attributable to punitive_damages as miscellaneous_itemized_deductions results from the purely mechanical application of sec_67 moreover such treatment accords with the treatment of legal fees attributable to damages awarded in or settlements connected with contractual disputes for example which have always been subject_to tax 72_f3d_938 1st cir affg tcmemo_1995_ see also brewer v commissioner tcmemo_1997_542 holding that a deduction for legal fees attributable to settlement of title vii gender discrimination suit is a miscellaneous itemized_deduction subject_to the 2-percent floor glassman v commissioner tcmemo_1997_497 holding that sec_212 deduction for legal fees is a miscellaneous itemized_deduction subject_to sec_67 had congress intended to except legal fees attributable to taxable punitive_damages from the 2-percent limitation of sec_67 it easily could have done so it did not and we must interpret the statute as it is written see 489_us_235 see also 81_tc_879 chabot j concurring where it is observed that our task is to interpret the statute that the congress enacted and not to guess at what the congress would have done had it faced the matter we deal with in the instant case we hold that legal expenses_incurred in connection with the receipt of punitive_damages constitute miscellaneous_itemized_deductions within the meaning of sec_67 having so held we must also decide whether miscellaneous_itemized_deductions for legal expenses related to receipt of punitive_damages are subject_to disallowance pursuant to sec_56 for purposes of computing petitioners' amt since the internal_revenue_code has included minimum_tax provisions for both corporate and individual taxpayers tax reform act of publaw_91_172 83_stat_487 congress enacted the minimum_tax to prevent corporate and individual taxpayers from aggregating deductions to the point where they pay either no tax or a shockingly low tax 842_f2d_180 7th cir affg 88_tc_663 the post-1986 amt rules codified as sec_55 through were enacted to achieve one overriding objective to establish a floor for tax_liability so that a taxpayer pays some tax regardless of the tax benefits available to him under the regular income_tax rit see s rept 1986_3_cb_515 the amt is paid only if and to the extent that it exceeds the taxpayer's rit sec_55 computing amt liability begins with determining alternative_minimum_taxable_income amti amti is computed in the same manner as regular taxable_income except that the adjustments provided in sec_56 and sec_58 are taken into account for amti and so-called tax preference items set forth in sec_57 are not permitted to reduce amti sec_55 sec_56 provides as follows b adjustments applicable to individuals --in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation the following treatment shall apply in lieu of the treatment applicable for purposes of computing the regular_tax limitations on deductions -- a in general --no deduction shall be allowed-- i for any miscellaneous itemized_deduction as defined in sec_67 emphasis added thus since we have already concluded that the legal expenses at issue are miscellaneous_itemized_deductions within the meaning of sec_67 it follows that they are not allowed for purposes of computing petitioners' amt liability alexander v commissioner supra sec_56 sec_1 1t a ii temporary income_tax regs fed reg date petitioners acknowledge that sec_56 expressly disallows miscellaneous_itemized_deductions for purposes of computing amt however petitioners alternatively assert that the application of the amt in the instant cases unfairly creates a circumstance of double_taxation inasmuch as petitioners and attorney howard must pay tax on the same amount recovered from the defendants petitioners' argument on this score is unavailing see eg alexander v commissioner supra pincite it is well established that equitable arguments cannot overcome the plain meaning of the statute we hold that petitioners' legal expenses are miscellaneous_itemized_deductions subject_to disallowance pursuant to sec_56 for purposes of computing petitioners' amt liability for their taxable years petitioners argue in the alternative that they are in the identical position as the taxpayers in cotnam and davis see 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 davis v commissioner tcmemo_1998_248 while as to the salient facts this may be true petitioners' legal position is not the same in cotnam v commissioner supra pincite the court_of_appeals for the fifth circuit concluded that under ala code sec_64 attorneys have the same right over suits judgments and decrees for money as their clients so the taxpayer in that case did not realize income as to her attorneys' interests of percent in her cause of action and judgment davis v commissioner supra involving the case of a taxpayer who was a resident of alabama followed cotnam see 54_tc_742 affd 445_f2d_985 10th cir the law of alabama as analyzed in cotnam is not the law of california the state of petitioners' residence during all times relevant here the parties have not brought to our attention any statute of california regulating attorney's liens and we are aware of none nevertheless the case law of california is clear that liens for attorney's_fees whether created expressly or implied from a retainer agreement do not transfer to the attorney an ownership or proprietary interest in the client's cause of action in an en_banc opinion isrin v superior court of los angeles county p 2d cal the supreme court of california concluded that contingent_fee agreements do not operate to transfer a part of the cause of action to the attorney but only give him a lien upon his client's recovery petitioners also argue that cases which have addressed the taxability of punitive_damages have consistently analyzed those damages net of attorney's_fees and costs petitioners cite 30_f3d_1077 9th cir 66_f3d_1550 10th cir affd in part revd on the issue of taxability 519_us_79 and 914_f2d_586 4th cir revg and remanding 93_tc_330 supplemented by tcmemo_1993_49 in both hawkins v united_states supra and o'gilvie v united_states supra the respective courts appear to have accepted without further consideration or discussion the premise that the question to be resolved was the taxability of punitive_damages net of attorney's_fees and costs in commissioner v miller supra the court_of_appeals for the fourth circuit reversed a prior tax_court decision holding that punitive_damages are exempt from tax the taxpayer had obtained a jury verdict awarding dollar_figure in compensatory_damages and dollar_figure in punitive_damages which was settled for an overall amount of dollar_figure the taxpayer receiving a net of dollar_figure after attorney's_fees and costs on remand the court_of_appeals provided the tax_court with instructions on possible methods of valuing the punitive damage portion of the settlement stating that it is appropriate for the case to be remanded to the tax_court to permit a determination as to what portion of the dollar_figure gross amount in settlement reduced to dollar_figure net was attributable to punitive_damages id pincite emphasis added the court_of_appeals does not explain its reason for reducing the dollar_figure gross amount to the dollar_figure net amount before the directed allocation between punitive and compensatory_damages with the exception of cotnam v commissioner supra and davis v commissioner supra which as noted followed cotnam under the golsen_rule courts when directly confronted with the question have uniformly rejected the contention that taxpayers may exclude the amount of their legal fees and costs from gross_income in cases such as the one before us since the courts in the cases cited by petitioners were not so confronted and therefore did not have the occasion to focus directly on the issue we decline to accept those cases as precedent for the proposition that petitioners' gross_income is to be determined net of their attorney's_fees and costs for examples of recent cases which have distinguished cotnam see sinyard v commissioner tcmemo_1998_364 srivastava v commissioner tcmemo_1998_362 and coady v commissioner tcmemo_1998_ and additional cases cited therein we hold that petitioners' gross_income includes their punitive damage awards unreduced by their attorney's_fees and costs to reflect the foregoing and petitioners' concessions decisions will be entered for respondent
